Citation Nr: 0012571	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-17 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in the 70 percent evaluation 
currently assigned for the service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than November 9, 
1995, for the assignment of an increased rating for the 
service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 decision by the RO 
which granted an increased rating to 30 percent for the 
veteran's service-connected PTSD, effective from November 9, 
1995.  In his notice of disagreement, the veteran took issue 
with the 30 percent rating assigned, as well as the effective 
date of the award.  At the personal hearing conducted in 
October 1997, the hearing officer indicated that a letter 
received from the veteran in June 1997 was accepted as a 
formal appeal in lieu VA Form-9.  The Board remanded the 
appeal to the RO for additional development in September 
1998.  

By rating action in April 1999, the RO assigned an increased 
rating to 70 percent, effective from November 9, 1995.  


FINDINGS OF FACT

1.  An informal claim for an increased rating for service-
connected PTSD was received from the veteran's representative 
on October 31, 1994.  

2.  A claim for an increased rating for service-connected 
PTSD was received from the veteran on November 9, 1995.  

3.  By rating action in April 1999, the RO assigned an 
increased rating to 70 percent for service-connected PTSD, 
effective from November 9, 1995.  

4.  The earliest effective date for the assignment of an 
increased rating to 70 percent for service-connected PTSD is 
October 31, 1994, the date of the informal claim.  

5.  The veteran's PTSD is productive of no more than severe 
social and industrial impairment, and is not shown to impair 
occupational and social functioning beyond that contemplated 
by the 70 percent rating under the revised rating criteria.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 70 percent for 
the veteran's service-connected PTSD have not been 
demonstrated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, including Diagnostic Code 
9411 (as in effect prior to and from November 7, 1996).  

2.  The award of disability compensation at the 70 percent 
level for service-connected PTSD from October 31, 1994 is 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.150, 3.155, 3.400(o), Part 4, including Diagnostic Code 
9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in August 1992, service connection was 
established for PTSD and a 10 percent evaluation was 
assigned, effective from January 29, 1992, the date of 
receipt of the veteran's original claim for service 
connection.  In November 1992, the veteran requested an 
increased rating for his service-connected PTSD.  By rating 
action in January 1993, the RO confirmed and continued the 10 
percent evaluation for PTSD.  A subsequent rating action in 
August 1993 also confirmed the 10 percent evaluation.  The 
veteran and his representative were notified of these 
decisions and did not appeal.  On October 31, 1994, a letter 
was received from the veteran's representative which 
requested that the statement be accepted as an informal claim 
for an increased rating and an earlier effective date.  On 
November 9, 1995, a letter was received from the veteran 
requesting an increased rating for his service-connected 
PTSD.  

VA outpatient records associated with the claims file in 
April 1996, show that the veteran was seen on several 
occasions for PTSD between November 1994 and April 1996.  
Much of the handwritten information in the reports is, for 
the most part, illegible.  In November 1994, the records 
indicate that there was no change in the veteran's symptoms 
other than he was isolating himself more.  The assessment 
indicated that the veteran's PTSD had worsened.  The examiner 
offered a Global Assessment of Functioning (GAF) score of 50.  
In January 1995, the records show the veteran had difficulty 
sleeping, and worried about retirement and finances.  The 
assessment was PTSD - unchanged.  The GAF score was 50.  In 
April 1995, the veteran reported that he had to move his 
office for financial reasons, and that he worked 23 hours a 
week as a counselor.  The veteran complained that his libido 
was decreased.  The assessment was PTSD - unchanged.  The GAF 
score was 70.  A December 1995 progress note indicated that 
the veteran had missed an appointment and was out of 
medication.  He was doing 2 DWI groups.  The veteran reported 
increased PTSD symptoms and depression.  Objective findings 
indicated that his mood was down, but that he was 
cooperative.  The assessment was PTSD - severe.  The GAF 
score was 55.  In February 1996, the veteran indicated that 
he was worried about side effects from his medications, but 
that he had some positive results from some of them.  The 
veteran reported waves of intrusive thoughts over time, and 
that he avoided movies and the news.  He also indicated that 
he was in contact with two Vietnam buddies.  The assessment 
was PTSD -severe.  The GAF score was 55.  The same assessment 
and GAF score were reported on an April 1996 progress note.  

When examined by VA in May 1996, the veteran's symptoms 
included sleep disturbance, startled response, anxiety, 
depression, isolation, difficulty getting along with his wife 
and others, nightmares, flashbacks, and frequent and 
explosive temper.  The veteran reported that he kept to 
himself most of the time, but he did occasional DWI 
evaluations for the motor vehicle department and the courts.  
On examination, the veteran was alert and cooperative and 
answered questions and volunteered information freely.  He 
was casually dressed and exhibited no bizarre motor movements 
or tics.  His mood was tense, and his affect appropriate.  
There were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  The veteran was well oriented, and his 
memory for recent and remote events was good.  His insight 
and judgment, and intellectual capacity were adequate.  The 
diagnosis was PTSD, and the GAF score was 55.  

The veteran testified at a personal hearing at the RO in 
October 1997 that his main problem was sleep disturbance, and 
that he awoke around 3 or 4 o'clock in the morning.  The 
veteran testified that he tried to keep some structure in his 
daily routine by attending to his garden, feeding his fish, 
etc.  He testified that he had not worked full time since 
around 1990-91, but that he did some assessments for people 
who were trying to get their motor vehicle licenses back and 
some substance abuse assessments.  (T p.3).  The veteran 
testified that he had flashbacks and nightmares more or less 
on a daily basis; some of them dealing with his Vietnam 
experiences, while others related to his counseling.  (Tp.6).  
The veteran stated that he occasionally shopped with his 
wife, and he sometimes did the finances, although he said 
that his wife did most of the financial bookkeeping.  The 
veteran testified that he stayed to himself most of the time, 
but interacted with his wife, and, on occasion, a couple of 
people in his group.  He also testified that he and his wife 
sometimes went to the movies, but attended mostly matinees.  
(T p.7).  

A VA progress note in July 1996 indicated that the veteran 
spent the 4th secluded in bed.  His wife had changed jobs 
recently.  He was still doing two to three DWI assessments a 
week for the motor vehicle department.  The assessment was 
PTSD - severe, and the GAF score was 50.  When seen in 
November 1996, the veteran indicated that a friend from 
Vietnam had died recently.  He also reported that he had 
injured his shoulder several weeks earlier but was doing much 
better now.  The assessment was PTSD - severe, and the GAF 
score was 50.  

VA outpatient records associated with the claims file in 
December 1998 show treatment for various medical problems 
from 1997 to 1998.  In March 1998, the veteran reported that 
he stopped taking his Prozac for two months, but was back on 
this drug again.  He lost 10 pounds by dieting in order to 
lower his cholesterol.  The veteran reported that he had 
recently visited his brother-in-law in Hawaii who was 
stationed there in the military.  On examination, his affect 
was constricted and his mood anxious.  There were no overt 
psychotic symptoms.  The assessment was PTSD.  The GAF score 
was 50.  The examiner noted that the veteran was still doing 
assessments for substance abuse, but less counseling.  In 
November 1998, the veteran reported that the fall season was 
historically a rough time of the year for him, and that he 
became more depressed beginning in September with more 
intense dreams.  He was taking his Prozac regularly since 
September, but his sleep was poor.  He slept only 2-3 hours.  
On examination, his speech was directed.  His affect was 
constricted, and his mood anxious.  There were no overt 
psychotic symptoms.  The examiner noted that the veteran was 
still doing substance abuse assessments, as appropriate, and 
was still doing 2 groups "art time."  The assessment was 
PTSD, and the GAF score was 47.  

When examined by VA in February 1999, the examiner noted that 
he had reviewed the claims file, including statements and 
copies of previous records brought to the examination by the 
veteran.  The veteran reported continued marked PTSD 
symptoms, including flashbacks, nightmares, difficulty with 
concentration and attention, difficulty relating to other 
people, and periods of increased irritability.  The veteran 
also reported that he had been unable to work for several 
years and continued treatment at the VA PTSD clinic on a 
regular basis.  

On examination, the veteran was neatly dressed in casual 
clothing.  He appeared alert and tense, but was cooperative 
and answered questions readily.  Verbal productivity, 
orientation, memory, insight, and judgment were adequate.  

The examiner opined that, under the revised rating criteria, 
the veteran's PTSD symptomatology showed occupational and 
social impairment with impairment of short and long term 
memory, difficulty adapting to stressful circumstances 
including work, and difficulty establishing and maintaining 
effective work and social relationships.  Under the old 
rating criteria, the veteran showed impaired ability to 
establish or maintain effective relationships and severe 
impairment in his ability to maintain and retain employment.  
The diagnosis was PTSD, and the GAF score was 45.  

Increased Ratings - In General

The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In this case, the veteran has asserted that his service-
connected PTSD is more severe than currently evaluated.  
Therefore, he has established a well-grounded claim.  The 
Board is satisfied that all relevant facts have been properly 
developed.  The veteran has undergone two VA examinations, 
all VA outpatient records have been obtained, and he has 
testified at a personal hearing at the RO.  The record is 
complete and the Board finds that there is no further duty to 
assist the veteran in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Moreover, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Under 
38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

As noted above, the veteran was assigned a 30 percent 
evaluation for his service-connected PTSD by rating action in 
June 1996, effective from November 9, 1995.  In April 1999, 
the RO assigned an increased rating to 70 percent, effective 
from November 9, 1995.  As 70 percent is not the maximum 
rating possible for the service-connected psychiatric 
disorder, the Board must consider whether the veteran is 
entitled to a rating higher than 70 percent.  

As noted in the Board's September 1998 remand, the 
regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the old regulations, when evaluating psychiatric 
disabilities, the severity of disability is based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  An emotionally sick veteran with a good 
work record must not be under evaluated, nor must his 
condition be over evaluated on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.130 (1995) (as in effect prior to November 7, 
1996).  

The pertinent provisions of the rating code pertaining to the 
veteran's service-connected psychiatric disability in effect 
prior to November 7, 1996 are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as phantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...........................    70

38 C.F.R. 4.132 (1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that the three rating criteria (under the old rating 
schedule) pertaining to a 100 percent rating under 38 C.F.R. 
§ 4.132, "are each independent bases for granting a 100 
percent rating."   

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the VA 
examinations as well as the outpatient reports conducted 
during the pendency of the appeal are not materially 
different and, moreover, do not show that his symptoms were 
totally incapacitating.  There is no evidence that the 
veteran is virtually isolated in the community.  He is does 
some work assignments which require his interaction with 
others, and he maintains relationships with family members 
such as his wife and brother-in-law.  There is also no 
evidence of totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as phantasy, confusion, panic and 
explosion of aggressive energy resulting in profound retreat 
from mature behavior.  The evidentiary record shows that the 
veteran's PTSD is manifested principally by depressed mood, 
disturbed sleep, nightmares, flashbacks, and difficulty 
getting along with others.  While the veteran was somewhat 
tense when examined by VA in May 1996 and February 1999, his 
insight and judgment were intact.  Furthermore, the findings 
on all of the VA examinations and outpatient progress notes 
showed the veteran was alert and cooperative.  He was well 
oriented, and his conversations were relevant and coherent.  

In addition, the evidence does not show that the veteran is 
demonstrably unable to obtain or retain employment.  The VA 
examiner during the most recent examination, while assigning 
a Global Assessment of Functioning score of 45, noted that 
the veteran is "severely" impaired in his ability to obtain 
and maintain employment.  He did not indicate that the 
veteran was unable to obtain or retain employment.  In 
addition, the GAF scores offered on the numerous other VA 
medical reports of record were predominantly in the range of 
50 to 55.  A GAF score between 41 and 50 contemplates a level 
of impairment contemplating serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  Accordingly, the Board finds that the 
manifestations of the service connected disability are not 
more closely analogous to the requirements for the 100 
percent rating under the old criteria.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  

The pertinent revised criteria for rating mental disorders, 
effective November 7, 1996 are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired

 impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

38 C.F.R. § 4.130 (Effective November 7, 1996).  

Under the revised rating criteria, 38 C.F.R. § 4.130, DC 
9440, the material question at issue is whether the veteran 
exhibits total occupational and social impairment due to the 
enumerated symptoms.  In this case, there is no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  On the latest VA examination, the 
veteran was described as oriented, and memory, insight and 
judgment appeared adequate.  There has been no evidence 
submitted indicating a desire to hurt himself or others, and 
his dress has been described as neat.   The Board finds that 
the totality of the evidence of record does not indicate that 
the veteran's service-connected psychiatric disorder causes 
total occupational and social impairment.  Moreover, at the 
VA examination in February 1999, the examiner stated that the 
veteran would have difficulty in establishing and maintaining 
effective work and social relationships, and not that total 
occupational and social impairment was present.  Accordingly, 
the Board concludes that the veteran does not meet or nearly 
approximate the level of disability required for a rating of 
100 percent.  


Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase [emphasis added] will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the 
later.  

38 C.F.R. § 3.400.  

Increases:  
	(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

	(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

Additionally, VA Regulations provide that an informal claim 
is as follows:  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the Department of Veterans Affairs, from 
a claimant, his or her duly authorized 
representative, a Member of Congress, or 
some person acting as next friend of a 
claimant who is not sui juris may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  Upon receipt of an informal 
claim, if a formal claim has not been 
filed, an application form will be 
forwarded to the claimant for execution.  
If received within 1 year from the date 
it was sent to the claimant, it will be 
considered filed as of the date of 
receipt of the informal claim.  

38 C.F.R. § 3.155(a) (1999).  

As noted above, service connection was established for PTSD 
by rating action in August 1992, and a 10 percent evaluation 
was assigned, effective from January 29, 1992, the date of 
receipt of the veteran's original claim.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

In November 1992, a letter was received from the veteran's 
representative indicating that the veteran wished to apply 
for an increased rating for his service-connected PTSD.  
Thereafter, by rating action in January 1993, the RO 
confirmed and continued the 10 percent evaluation for PTSD.  
A subsequent rating action in August 1993 also confirmed the 
10 percent evaluation.  The veteran and his representative 
were notified of these decisions and did not appeal.  

On October 31, 1994, a letter was received at the RO from the 
veteran's representative.  The representative identified the 
letter as an informal claim for an increased rating and an 
earlier effective date.  However, it does not appear that the 
RO took any action with respect to this letter.  

Thereafter, in November 1995, the veteran filed a formal 
claim for an increased rating for his PTSD.  By rating action 
in June 1996, the RO assigned an increased rating to 30 
percent, effective from November 9, 1995, and later assigned 
a rating of 70 percent, also effective from November 9, 1995.  
In his notice of disagreement in January 1997, the veteran 
argued that the increased rating should be effective prior to 
November 1995.  The Board agrees.  

The representative's letter in October 1994 constituted an 
informal claim for an increased rating which triggered VA's 
obligation to forward an application for execution.  
38 C.F.R. § 3.155.  The RO did not respond to the 
representative's letter.  Therefore, an informal claim was 
pending when the veteran's claim for an increased rating was 
received in November 1995.  The RO subsequently assigned an 
increased rating to 70 percent, effective from the date of 
receipt of the veteran's claim in November 1995.  However, as 
an informal claim was pending at the time the veteran's 
"formal" claim was received, the factual date of receipt of 
the claim for increase was October 31, 1994.  Thus, the 
appropriate effective date, based on the RO's assignment of 
an increased rating as the date of receipt of claim, is 
October 31, 1994.  In addition, at about the same time the 
representative filed an informal claim for increase, it was 
noted in VA outpatient records of November 1994 that the 
veteran's PTSD had worsened.  The Board has reviewed entire 
record and does not find any medical evidence which supports 
the assignment of a rating in excess of 70 percent prior to 
October 31, 1994.  


ORDER

An increased rating in excess of 70 percent for service-
connected PTSD is denied.  

An effective date of October 31, 1994, for the assignment of 
an increased rating to 

70 percent for service-connected PTSD is granted, subject to 
VA Regulations concerning the payment of monetary benefits.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

